[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-14992                 JANUARY 29, 2009
                       ________________________           THOMAS K. KAHN
                                                              CLERK
                   D. C. Docket No. 07-14041-CR-DLG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SCOTT RICHARD LEKO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 29, 2009)

Before DUBINA, BLACK and FAY, Circuit Judges.

PER CURIAM:
       The judgment is vacated and the case is remanded to the United States

District Court for the Southern District of Florida for further consideration in light

of Chambers v. United States, 555 U.S. ___, No. 06-11206, 2009 WL 63882 (Jan.

13, 2009).1

       VACATED AND REMANDED.




       1
          We note a clerical error in the judgment. The plea agreement indicated Leko pled
guilty to Count Three, while the judgment indicated Leko pled guilty to Count One. Both
Counts charge the same crime, bank robbery, in violation of 18 U.S.C. § 2113(a). At the plea
hearing, in open court, the court stated it had adjudged Leko guilty of Count Three.
Accordingly, Count Three should be substituted for Count One in the judgment.

                                               2